Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



I. POTENTIAL ALLOWABLE SUBJECT MATTER

Claim 4 and 5 are potentially objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and contingent upon the 35 U.S.C. 112(b) rejection being overcome (see rejection below). Claim 4 is objected because the cited references do not disclose “wherein in a case where the distance between the two proximity positions is less than the predetermined threshold value, the correction unit corrects the distance between the two proximity positions so that a difference from a predetermined distance larger than the distance between the two proximity positions becomes smaller as the distance between the two proximity positions becomes longer”. Claim 5 is objected because the cited references do not disclose wherein the correction unit corrects the two proximity positions so as to increase the distance between the two proximity positions so that an amount of the correction becomes larger as the distance between the two proximity positions becomes shorter.


II. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 12/21/2021, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.


III. CLAIM INTERPRETATION - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“finger detection unit” and “correction unit” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


IV. CLAIM REJECTIONS - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112:

(b) The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “finger detection unit and correction unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Fig 2 of the drawings highlights a control device which contains the finger detection unit and the correction unit, however the specification [0023] does not disclose any structure. In fact, [0031] explicitly discloses that the control devices has a processor that executes programs stored in the storage medium, and thus the functional units of the control device 20 in fig are realized. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

V. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al US 20120235936 in view of Kim et al US 20220137780.

Consider claim 1. Yeh discloses an electrostatic coordinate input device fig 1 [0024] capacitive touch panel comprising: 
a finger detection unit [0043] microprocessor and realizes functions of its various modules by software or hardware approaches that detects a proximity position of a finger of an operator on an operation surface by a capacitive sensing method [0024-0025] capacitive touch panel; and 
a correction unit [0043] microprocessor that, in a case where two proximity positions corresponding to two fingers are detected by the finger detection unit see fig 3 example A2,
Yeh however does not disclose corrects the two proximity positions so as to increase a distance between the two proximity positions.
Kim however discloses corrects the two proximity positions so as to increase a distance between the two proximity positions [0020] increase amplification gain of the touch sensing circuit when the distance of the touch peak values between adjacent single touch sensing data is smaller than a reference distance. Fig 12 S500 [0152]. Also see fig 15 Dp <Dref where distance between touch inputs is increased.
Yeh contains a "base" device/method of touch input device.  Kim contains a "comparable" device/method of touch input device that has been improved in the same way as the claimed invention.  The known "improvement" of Kim could have been applied in the same way to the "base" device/method of Yeh and the results would have been predictable and resulted in corrects the two proximity positions so as to increase a distance between the two proximity positions.  Furthermore, both use and disclose similar functionality (i.e., detecting multiple touch inputs using capacitive sensing method) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Kim also provide the benefit of improved multitouch detection method [0010]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Consider claim 2. Yeh as modified by Kim discloses the electrostatic coordinate input device according to claim 1, wherein in a case where the distance between the two proximity positions is less than a predetermined threshold value, the correction unit corrects the two proximity positions so as to increase the distance between the two proximity positions. Kim [0020] increase amplification gain of the touch sensing circuit when the distance of the touch peak values between adjacent single touch sensing data is smaller than a reference distance. Fig 12 S500 [0152]. Also see fig 15 Dp <Dref where distance between touch inputs is increased.
Motivation to combine is similar to motivation of claim 1. 

Consider claim 3. Yeh as modified by Kim discloses the electrostatic coordinate input device according to claim 2, wherein in a case where the distance between the two proximity positions is less than the predetermined threshold value, the correction unit corrects the distance between the two proximity positions to a predetermined distance larger than the distance between the two proximity positions Kim[0020] increase amplification gain of the touch sensing circuit when the distance of the touch peak values between adjacent single touch sensing data is smaller than a reference distance. Fig 12 S500 [0152]. Also see fig 15 Dp <Dref where distance between touch inputs is increased.
Motivation to combine is similar to motivation of claim 1. 


Consider claim 6. Yeh as modified by Kim discloses the electrostatic coordinate input device according to claim 1, wherein the finger detection unit calculates coordinates of the two proximity positions by a curve approximation calculation method based on a position of a detection electrode whose amount of change in electrostatic capacitance is a maximum value see Yeh fig 3 fig 4 where X coordinates of max values of peak are determined V(N_max)).

Claim 8 is rejected for similar reasons to claim 1.



2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al US 20120235936 in view of Kim et al US 20220137780 and further in view of Hatano US 20150138147.

Consider claim 7. Yeh as modified by Kim discloses the electrostatic coordinate input device according to claim 1, but do not explicitly disclose wherein the finger detection unit calculates coordinates of the two proximity positions by a center of gravity calculation method based on a position of a detection electrode whose amount of change in electrostatic capacitance is a maximum value.
Hatano however discloses wherein the finger detection unit calculates coordinates of the two proximity positions by a center of gravity calculation method based on a position of a detection electrode whose amount of change in electrostatic capacitance is a maximum value [0056] [0094] center of gravity position of detection data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the touch input device of Yeh as modified by Kim to include wherein the finger detection unit calculates coordinates of the two proximity positions by a center of gravity calculation method based on a position of a detection electrode whose amount of change in electrostatic capacitance is a maximum value, as taught by Hatano, to determine a touched position accurately and with smaller computational load [0104]. 









VI. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150378497 discloses determining finger separation through groove analysis

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 10/13/2022Primary Examiner, Art Unit 2692